Name: Commission Regulation (EEC) No 2262/85 of 2 August 1985 amending Regulation (EEC) No 1569/77 in respect of the time of payment for cereals bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 85 Official Journal of the European Communities No L 211 /23 COMMISSION REGULATION (EEC) No 2262/85 of 2 August 1985 amending Regulation (EEC) No 1569/77 in respect of the time of payment for cereals bought in by intervention agencies by Regulation (EEC) No 2139/85 (*), fall to the charge of the Member States the definition of small producers for the purposes of implementing this Regulation should be left to them ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 (4) of Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the proce ­ dure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regula ­ tion (EEC) No 2180/85 (4), specifies the time limits between which payment for cereals bought in by the intervention agencies is to be made ; Whereas intervention buying-in prices for the 1985/86 marketing year for cereals are lower than those for 1984/85 ; whereas there is, moreover, some uncertainty as to future policy in the cereals sector ; whereas to improve the position of small producers, the time elapsing before they are paid for cereals delivered to intervention, within the powers of the Member State, should be shortened to the benefit of the small producers ; Whereas in view of the diversity of production struc ­ tures in the Community in the sector concerned and of the fact that the cost of the measure will, under Council Regulation (EEC) No 3247/81 (*), as amended HAS ADOPTED THIS REGULATION : Article 1 The following third subparagraph shall be added to Article 3 (4) of Regulation (EEC) No 1 569/77 : 'During the 1985/86 marketing year Member States shall have the option of making payment for cereals from small producers bought in by inter ­ vention agencies from the 60th day following that on which they were taken over. Member States making use of this option shall notify the Commission in good time of the provi ­ sions that they intend to adopt for that purpose.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1985. For the Commission The President Jacques DELORS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 174, 14. 7 . 1977, p. 15. (4) OJ No L 203, 1 . 8 . 1985, p . 62. 0 OJ No L 327, 14. 11 . 1981 , p. 1 . ( «) OJ No L 199, 31 . 7. 1985, p. 13 .